NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CALEB SEMENTELLI,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2323
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Wayne M. Durden,
Judge.

Caleb Sementelli, pro se.


PER CURIAM.

             Affirmed. See Murray v. State, 491 So. 2d 1120 (Fla. 1986); Spivey v.

State, 789 So. 2d 1087 (Fla. 2d DCA 2001); Willis v. State, 640 So. 2d 220 (Fla. 2d

DCA 1994); Smith v. State, 632 So. 2d 95 (Fla. 2d DCA 1994); West v. State, 849 So.

2d 377 (Fla. 1st DCA 2003).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.